




















OFFICE LEASE










by and between




"Landlord"




Frodsham Real Estate, L.L.C.,

An Utah Limited Liability Company



















and



















"Tenant"




Fresh Medical Laboratories, Inc.







Dated




April 25, 2014










for premises known as




James Building

747 East South Temple, Suite 150

Salt Lake City, UT





1




--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

 

Page

1.  BASIC PROVISIONS

 

3

2.  LEASED PREMISES; NO ADJUSTMENTS

 

4

3.  LEASE TERM; COMMENCEMENT DATE

 

4

4.  SECURITY DEPOSIT

 

5

5.  RENT; RENT TAX; ADDITIONAL RENT

 

5

6.  OPERATING COSTS

 

5

7.  CONDITION, REPAIRS AND ALTERATIONS

 

7

8.  SERVICES

 

8

9.  LIABILITY AND CASUALTY INSURANCE

 

9

10.  CASUALTY DAMAGE

 

9

11.  WAIVER OF SUBROGATION

 

10

12.  LANDLORD'S RIGHT TO PERFORM TENANT OBLIGATIONS

 

10

13.  DEFAULT AND REMEDIES

 

10

14.  LATE PAYMENTS

 

12

15.  SURRENDER

 

12

16.  INDEMNIFICATION AND EXCULPATION

 

12

17.  ENTRY BY LANDLORD

 

13

18.  SUBSTITUTE PREMISES

 

13

19.  ASSIGNMENT AND SUBLETTING

 

15

20.  USE OF LEASED PREMISES

 

15

21.  SUBORDINATION AND ATTORNMENT

 

16

22.  ESTOPPEL CERTIFICATE

 

16

23.  SIGNS

 

16

24.  PARKING

 

16

25.  LIENS

 

16

26.  HOLDING OVER

 

17

27.  ATTORNEYS' FEES

 

17

28.  RESERVED RIGHTS OF LANDLORD

 

17

29.  EMINENT DOMAIN

 

18

30.  NOTICES

 

18

31.  RULES AND REGULATIONS

 

18

32.  ACCORD AND SATISFACTION

 

18

33.  OPTION TO RENEW

 

18

34.  MISCELLANEOUS

 

18





2




--------------------------------------------------------------------------------

OFFICE LEASE




1.  BASIC PROVISIONS




1.1

Date

April 25, 2014

 

 

 

1.2

Landlord:

Frodsham Real Estate II

 

 

 

1.3

Landlord's Address:

P.O. Box 1680, American Fork, Utah 84003 Attention: John Gubler, Property
Manager

 

 

 

1.4

Tenant:

Fresh Medical Laboratories, Inc.

 

 

 

1.5

Tenant's Address:

747 East South Temple #150, Salt Lake City, Utah.

 

 

 

1.6

Property

The parcel of real estate located in Salt Lake City, Utah described on Exhibit
“A” attached hereto and incorporated herein by this reference.

 

 

 

1.7

Building

That certain office building located at 747 East South Temple, Suite _150_, Salt
Lake City, UT and situated on the Property, and the landscaping, parking
facilities, and all other improvements and appurtenances to the Property.

 

 

 

1.8

Leased Premises:

Approximately _4657_ rentable square feet, to include all of Areas B, D, E and
F, identified on the Floor Plan attached hereto as Exhibit “B”. Rent based on
4131 RSF.

 

 

 

1.9

Permitted Use:

General Office

 

 

 

1.10

Lease Term:

Thirty Six (36) Months.

 

 

 

1.11

Scheduled Commencement Date:

August, 1, 2014

 

 

 

1.12

Annual Basic Rent

$11.00 per rentable square foot  with Two-Percent annual increase to Annual
Basic Rent




(Rent Based on 4131 RSF)

$3,786.75 – August 1, 2014 – July 31, 2015

$3,862.48 – August 1, 2015 – July 31, 2016

$3,939.73 – August 1, 2016 – July 31, 2017

 

 

 

1.13

Security Deposit:

Tenant has already deposited $_1,289.17_with Landlord

 

 

 

1.14

Base Year Costs:

For purposes of calculations, base year shall be based on the calendar year
2014.

 

 

 

1.16

Building Hours:

7:00 a.m., to 6:00 p.m., Monday through Friday, and  8:00  a.m. to 12:00  p.m.
on Saturday, excluding recognized federal, state or local holidays.

 

 

 

1.17

Parking Spaces:

Ample – available on a first come, first serve basis in the building parking
structure

 

 

 

1.18

Guarantors:

N/A

 

 

 

1.19

Broker:

N/A

 

 

 





3




--------------------------------------------------------------------------------




1.20

Metropolitan Area:

Salt Lake City, Utah

 

 

 

1.21

Late Charge Percentage:

Ten Percent (10%)

 

 

 

1.22

Tenant Improvements:

Tenant agrees to take space with improvements as outlined in Exhibit G.

 

 

 

1.23

Exhibits:

A = Description of the Property

B = Floor Plan

C = Memorandum of Commencement Date

D = Location of Parking Spaces

E = Building Rules and Regulations

F = Guaranty of Lease

G = Work Letter




2.  LEASED PREMISES; NO ADJUSTMENTS




2.1

Leased Premises.  Landlord leases to Tenant, and Tenant leases and accepts from
Landlord, the Leased Premises, upon the terms and conditions set forth in this
Lease and any modifications, supplements or addenda to this Lease (the "Lease"),
including the Basic Provisions of Article 1 which are incor­po­rated into this
Lease by this reference, together with the nonexclusive right to use, in common
with Landlord and others, the Building Common Areas (as defined below).  For the
purposes of this Lease, the term "Building Common Areas" means common hallways,
corridors, walkways and footpaths, foyers and lobbies, bathrooms and janitorial
closets, electrical and telephone closets, landscaped areas, and such other
areas within or adjacent to the Building which are subject to or are designed or
intended solely for the common enjoyment, use and/or benefits of the tenants of
the Building.




2.2

No Adjustment.  The Annual Basic Rent at the Commencement Date (as defined
below) is based on the Leased Premises containing approximately the rentable
square footage set forth in Article 1.8 above.   The Annual Basic Rent shall not
be increased or decreased if the actual rentable square footage of the Leased
Premises is more or less than the rentable square footage set forth in Article
1.8.




3.  LEASE TERM; COMMENCEMENT DATE




3.1

Lease Term.  The Lease Term shall begin on the Com­mencement Date and shall be
for the period set forth in Article 1.10 above, plus any period of less than one
(1) month between the Commencement Date and the first day of the next succeeding
cal­endar month, unless sooner terminated in accordance with the further
provisions of this Lease.




3.2

Commencement Date.  _August 1, 2014_, in accordance with Section 1.1.




3.3

Memorandum of Commencement Date.  Landlord and Tenant shall, within ten (10)
days after the Commencement Date, execute a declaration in the form of Exhibit
"C" attached hereto speci­fy­ing the Commencement Date should the Commencement
Date be a date other than the Scheduled Commencement Date.




3.4

Delay in Commencement Date.  In the event Landlord shall be unable, for any
reason, to deliver possession of the Leased Premises to Tenant on the Scheduled
Com­mence­ment Date, Landlord shall not be liable for any loss or damage
occasioned due to such failure, nor shall such inabil­ity affect the validity of
this Lease or the obligations of Tenant.  In such event, Tenant shall not be
obligated to pay Annual Basic Rent or Addi­tional Rent until the Commencement
Date.  In the event Landlord shall not have delivered possession of the Leased
Premises to Tenant within thirty (30) days after the Scheduled Commencement
Date, and if such failure to deliver possession was (a) caused solely by the
fault or neglect of Landlord, and (b) not caused by any fault or neglect of
Tenant or due to additional time required to plan for and install other work for
Tenant beyond the amount of time which would have been required if only building
standard improvements had been installed, then, as its sole and exclusive remedy
for Land­lord's failure to deliver possession of the Leased Premises in a timely
manner, Tenant shall have the right to terminate this Lease by delivering
written notice of termination to Landlord at any time within thirty (30) days
after the expiration of such thirty (30) day period.  Such termination shall be
effective thirty (30) days after receipt by Landlord of Tenant's notice of
termination unless Landlord shall, prior to the expiration of such thirty (30)
day period, deliver possession of the Leased Premises to Tenant.  Upon a
termination of this Lease pursuant to the provisions of this Article 3.4, the
parties shall have no further obligations or liabili­ties to the other and
Landlord shall promptly return any monies previously deposited or paid by
Tenant.





4




--------------------------------------------------------------------------------




3.5

Lease Year.  Each "Lease Year" shall be a period of twelve (12) consecu­tive
calendar months, the first Lease Year beginning on the Commencement Date or on
the first day of the calendar month next succeeding the Commencement Date if the
Commencement Date is not on the first day of a calendar month.




4.

SECURITY DEPOSIT




Tenant shall pay to Landlord, upon the execution of this Lease, the Security
Deposit set forth in Article 1.13 above as security for the per­form­ance by
Tenant of its obli­ga­tions under this Lease, which amount shall be returned to
Tenant after the expiration or earlier termination of this Lease, provided that
Tenant shall have fully performed all of its obligations contained in this
Lease.  The Security Deposit, at the election of Landlord, may be retained by
Landlord as and for its full damages or may be applied in reduction of any loss
and/or damage sus­tained by Landlord by reason of the occur­rence of any breach,
nonper­formance or default by Tenant under this Lease without the waiver of any
other right or remedy available to Landlord at law, in equity or under the terms
of this Lease.  If any portion of the Security Deposit is so used or applied,
Tenant shall, within five (5) days after written notice from Landlord, deposit
with Landlord immediately available funds in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant's failure to do so shall be
a breach of this Lease.  Tenant acknowledges and agrees that in the event Tenant
shall file a voluntary petition pursuant to the Bankruptcy Code, or if an
involuntary petition is filed against Tenant pursuant to the Bankruptcy Code,
then Landlord may apply the Security Deposit towards those obligations of Tenant
to Landlord which accrued prior to the filing of such petition.  Tenant
acknowledges further that the Security Deposit may be commingled with Landlord's
other funds and that Landlord shall be entitled to retain any inter­est earnings
on the Security Deposit.  In the event of termination of Landlord's interest in
this Lease, Landlord shall transfer the Security Deposit to Landlord's successor
in interest, and Landlord shall be released from liability by Tenant for the
return of such deposit or for an accounting of the Security Deposit.




5.  RENT; RENT TAX; ADDITIONAL RENT




5.1

Payment of Rent.  Tenant shall pay to Landlord the Annual Basic Rent set forth
in Article 1.12 above, subject to adjust­ment as provided for in Article 1.12.
 The Annual Basic Rent shall be paid in equal monthly installments, on or before
the first day of each and every calendar month during the Lease Term, in
advance, without notice or demand and without abatement, deduc­tion or set-off,
except for the first month’s rent which is due and payable on execution, and
pro-rata, in advance for any partial month.  The Annual Basic Rent for the first
full month of the Lease Term shall be paid upon the execution of this Lease.
 All payments requiring proration shall be prorated on the basis of a thirty
(30) day month.  In addition, all pay­ments to be made under this Lease shall be
paid in lawful money of the United States of America to Land­lord or its agent
at the address set forth in Article 1.3 above, or to such other person or at
such other place as Landlord may from time to time designate in writing.




5.2

Additional Rent.  In addition to Annual Basic Rent, all other amounts to be paid
by Tenant to Landlord pursuant to this Lease (including amounts to be paid by
Tenant pursuant to Article 6 below), if any, shall be deemed to be Additional
Rent, irrespective of whether designated as such, and shall be due and payable
within thirty (30) days after receipt by Tenant of Landlord's statement or
together with the next succeeding installment of Annual Basic Rent, whichever
shall first occur.  Landlord shall have the same remedies for the failure to pay
Additional Rent as for the nonpayment of Annual Basic Rent.




6.  OPERATING COSTS




6.1

Tenant's Obligation.  The Annual Basic Rent does not include amounts
attributable to any increase in the amount of Taxes (as hereinafter defined) or
amounts attri­butable to any increase in the cost of the use, management,
repair, service, insur­ance, condition, operation and maintenance of the
Building above the Base Year Costs.  Therefore, in order that the Annual Basic
Rent payable throughout the Lease Term shall reflect any such increases, Tenant
shall pay to Landlord, in accordance with the further provisions of this Article
6, an amount per rentable square foot of the Leased Premises equal to the
difference between the Operating Costs (as hereinafter defined) per rentable
square foot and the Base Year Costs.  Tenant acknowledges that the Base Year
Costs does not constitute a representation by Landlord as to the Operating Costs
per rentable square foot that may be incurred during any calendar year.





5




--------------------------------------------------------------------------------




6.2

Landlord's Estimate.  Landlord shall furnish Tenant an estimate of the Operating
Costs per rentable square foot for each Fiscal Year (as hereinafter defined)
commencing with the Fiscal Year in which the Commencement Date occurs.  In
addition, Landlord may, from time to time, furnish Tenant a revised estimate of
Operating Costs should Landlord anticipate any increase in Operating Costs from
that set forth in a prior estimate.  Commencing with the first month to which an
estimate applies, Tenant shall pay, in addition to the monthly installments of
Annual Basic Rent, an amount equal to one-twelfth (1/12th) of the product of the
rentable square footage of the Leased Premises multi­plied by the difference
(but not less than zero (0)), if any, between such estimate and the Base Year
Costs; provided, however, if less than ninety-five percent (95%) of the rentable
area of the Building shall be occupied by tenants during the period covered by
such estimate, the estimated Operating Costs for such period shall be, for the
purposes of this Article 6, increased to an amount reasonably determined by
Landlord to be equivalent to the Operat­ing Costs that would be incurred if
occupancy would be at least ninety-five percent (95%) during the entire period.
 Within one hundred twenty (120) days after the expiration of each Fiscal Year
or such longer period of time as may be necessary to compile such statement,
Landlord shall deliver to Tenant a statement of the actual Operating Costs for
such Fiscal Year.  If the actual Operating Costs for such Fiscal Year are more
or less than the estimated Operating Costs, a proper adjustment shall be made;
provided, however, if less than ninety-five percent (95%) of the rentable area
of the Building shall have been occupied by tenants at any time during such
period, the actual Operating Costs for such period shall be, for the purposes of
this Article 6, increased to an amount reasonably determined by Landlord to be
equivalent to the Operating Costs that would have been incurred had such
occupancy been at least ninety-five (95%) during the entire period.  Any excess
amounts paid by Tenant shall be, at Landlord's option, applied to any amounts
then payable by Tenant to Landlord or to the next maturing monthly install­ments
of Annual Basic Rent or Additional Rent.  Any deficiency between the estimated
and actual Operating Costs shall be paid by Tenant to Landlord con­currently
with the monthly installment of Annual Basic Rent next due.  Any amount owing
for a frac­tional Fiscal Year in the first or final Lease Years of the Lease
Term shall be prorated.  For the purposes of this Lease, the term "Fiscal Year"
means the fiscal year (or portion of the fiscal year) of Landlord.  The Fiscal
Year currently commences on January 1 and ends on December 31; provided,
however, Land­lord reserves the right to change the Fiscal Year at any time or
times, but no such change shall result in an increase in the amounts otherwise
payable by Tenant pursuant to the provisions of this Article 6.




6.3

Operating Costs - Defined.  For the purposes of this Lease, "Operating Costs"
shall mean all costs and expenses accrued, paid or incurred by Landlord, or on
Landlord's behalf, in respect of the use, management, repair, service,
insurance, condition, operation and maintenance of the Building including, but
not limited to the following:  (a) salaries, wages and benefits of all persons
who perform duties in connection with landscaping, parking, janitorial and
general cleaning services, security services and any and all other employees
engaged by or on behalf of Landlord; (b) payroll taxes, workmen's compensation,
uniforms and related expenses for such employees; (c) the cost of all charges
for oil, gas, steam, electricity, any alternate source of energy, heat,
ventilation, air-conditioning, refrigeration, water, sewer service, trash
collection, pest control and all other utilities, together with any taxes on
such utilities; (d) the cost of painting non-tenant space; (e) the cost of all
charges for rent, casualty, liability, fidelity and other insurance maintained
by Landlord, including any deductible amounts  incurred with respect to an
insured loss; (f) the cost of all supplies (including cleaning supplies), tools,
materials, equipment and personal property, the rental of the personal property
and sales, transaction privilege, excise and other taxes on the personal
property; (g) depreciation of hand tools and other moveable equipment; (h) the
cost of all charges for window and other cleaning, janitorial, and security
services; (i) the cost of charges for independent contractors; (j) the cost of
repairs and replacements made by Landlord at its expense and the fees and other
charges for maintenance and service agreements; (k) the cost of exterior and
interior landscaping; (l) costs relating to the operation and maintenance of all
real property and improvements appurtenant to the Building including, without
limitation, all parking areas, service areas, walkways and landscaping including
snow removal services; (m) the cost of alterations and improvements made by
reason of the laws and requirements of any public authorities or the
requirements of insurance bodies; (n) all reasonable management fees and other
charges for management services and overhead costs, whether provided by an
inde­pendent management company, Landlord or an affiliate of Landlord, not to
exceed, how­ever, the then prevailing range of rates charged in comparable
office buildings in the metropolitan area set forth in Article 1.20; (o) the
cost of any capital improvements or additions which improve the comfort or
amenities available to tenants of the Building, provided, however, that any such
costs shall be amortized with interest over the use­ful life of the improve­ment
or addition; (p) the cost of any capital improvements or additions which are
intended to enhance the safety of the Building or reduce (or avoid increases in)
Operating Costs, pro­vided, however, that any such costs shall be amortized with
interest over the useful life of the improvement or addition; (q) the cost of
licenses and permits, inspection fees and reasonable legal, accounting and other
professional fees and expenses; (r) taxes (as defined below); and (s) all other
charges properly allocable to the use, management, repair, service, insurance,
condition, operation and maintenance of the Building in accordance with
generally accepted accounting principles.





6




--------------------------------------------------------------------------------




6.4

Operating Costs - Exclusions.  Excluded from Operating Costs shall be the
fol­lowing:  (a) depreciation, except to the extent expressly included pursuant
to Article 6.3 above; (b) interest on and amortization of debts, except to the
extent expressly included pursuant to Article 6.3 above; (c) leasehold
improvements, including redecorating made for tenants of the Building; (d)
brokerage commissions and advertising expenses for pro­cur­ing tenants for the
Building or the Property; (e) refinancing costs; (f) the cost of any repair,
replacement or addition which would be required to be capitalized under general
accepted accounting principles, except to the extent expressly included pursuant
to Article 6.3 above; and (g) the cost of any item included in Operating Costs
under Article 6.3 above to the extent that such cost is reimbursed or paid
directly by an insurance company, condemnor, a tenant of the Building or any
other party.




6.5

Taxes - Defined.  For the purposes of this Lease, "Taxes" shall mean and include
all real property taxes and personal property taxes, general and special
assess­ments, foreseen as well as unforeseen, which are levied or assessed upon
or with respect to the Property any improve­ments, fixtures, equipment and other
prop­erty of Land­lord, real or personal, located on the Property and used in
connection with the operation of all or any por­tion of the Property, as well as
any tax, surcharge or assessment which shall be levied or assessed in addition
to or in lieu of such real or personal property taxes and assess­ments.  Taxes
shall also include any expenses incurred by Landlord in contest­ing the amount
or validity of any real or personal property taxes and assessments.  Taxes shall
not, however, include any fran­chise, gift, estate, inheritance, conveyance,
transfer or income tax assessed against Land­lord.




No Waiver.  The failure by Landlord to furnish Tenant with a statement of
Operating Costs shall not constitute a waiver by Landlord of its right to
require Tenant to pay excess Operating Costs per rentable square foot.




7.  CONDITION, REPAIRS AND ALTERATIONS




7.1

As-Is Condition.  Landlord shall provide the Leased Premises to Tenant, and
Tenant accepts the Leased Premises in an "AS-IS" condition, and Landlord makes
no representations or warranties concerning the condition of the Leased Premises
and has no obligation to construct, remodel, improve, repair, decorate or paint
the Leased Premises or any improvement on or part of the Leased Premises, except
as set forth in Articles 1.22, 7.4, 10.  Tenant represents and warrants that it
has inspected the Leased Premises prior to execution of this Lease, and that it
is relying on its own inspection in executing this Lease and not on any
statement, representation or warranty of Landlord, its agents or employees.  




7.2

Alterations and Improvements.  Tenant shall not make any improvements or other
alterations to the interior or exterior of the Leased Premises (the "Tenant
Improvements") without first obtaining the written con­sent of Landlord to the
proposed work, including the plans, specifications and the proposed architect
and/or contractor(s) for such alterations and/or improve­ments.  Any required
consent shall not be unreasonably withheld.  All such Tenant Improvements shall
be at the sole cost and expense of Tenant.  Tenant acknowledges and agrees that
any review by Land­lord of Tenant's plans and specifications and/or right of
approval exercised by Land­lord with respect to any Tenant Improvements is for
Landlord's benefit only and Landlord shall not, by virtue of such review or
right of approval, be deemed to make any representation, warranty or
acknowledgment to Tenant or to any other person or entity as to the adequacy of
Tenant's plans and specifications or any Tenant Improvements.




7.3

Tenant's Obligations.  Tenant shall, at Tenant's sole cost and expense, maintain
the Leased Premises in a clean, neat and sanitary condition and shall keep the
Leased Premises and every part of the Leased Premises in good condition and
repair except where the same is re­quired to be done by Land­lord.  Ten­ant
waives all rights to make repairs at the expense of Land­lord as provided by any
law, statute or ordinance now or subsequently in effect.  All of Tenant's
Improvements are the property of the Landlord, and Tenant shall, upon the
expiration or earlier termination of the Lease Term, surrender the Leased
Premises, including Tenant's Improvements, to Landlord, broom clean and in the
same condition as when received, ordinary wear and tear excepted.  Except as set
forth in Articles 1.22 and 10, Landlord has no obliga­tion to construct,
remodel, improve, repair, decorate or paint the Leased Premises or any
improvement on or part of the Leased Premises.  Tenant shall pay for  the cost
of all repairs to the Leased Premises not re­quired to be made by Land­lord and
shall be responsible for any redecorating, remodeling, alteration, painting and
carpet cleaning other than routine vacuuming during the Lease Term.  Tenant
shall pay for any repairs to the Leased Premises and/or the Build­ing made
necessary by any negligence or careless­ness of Tenant, its employees or
invitees.




7.4

Landlord's Obligations.  Landlord shall (a) make all necessary repairs to the
exterior walls, exterior doors, windows and corridors of the Building, (b) keep
the Building and the Building Common Areas in good condition, and (c) keep the
Building equip­ment such as elevators, plumbing, heating, air condi­tioning and
similar Building equipment in good repair, but Landlord shall not be liable or
responsible for breakdowns or interruptions in service when commercially
reasonable efforts are made to restore such service.





7




--------------------------------------------------------------------------------




7.5

Removal of Alterations.  Upon the expiration or earlier ter­mination of this
Lease, Tenant shall remove from the Leased Premises all movable trade fix­tures
and other movable personal property, and shall promptly repair any damage to the
Leased Premises and/or the Building caused by such removal. All such removal and
repair shall be entirely at Tenant's sole cost and expense.  At any time within
fifteen (15) days prior to the scheduled expiration of the Lease Term or
immediately upon any ter­mination of this Lease, Landlord may require that
Tenant remove from the Leased Prem­ises any altera­tions, additions,
improvements, trade fix­tures, equipment, shelving, cabinet units or movable
furniture (and other personal property) designated by Landlord to be removed.
 In such event, Tenant shall, in accordance with the provisions of Article 7.2
above and Article 10 below, complete such removal (including the repair of any
damage caused thereby) entirely at its own expense and within fifteen (15) days
after notice from Landlord.  All repairs required of tenant pursuant to the
provisions of this Article 7.5 and Article 10 below shall be performed in a
manner satisfactory to Landlord, and shall include, but not be limited to,
repairing plumbing, electrical wiring and holes in walls, restoring damaged
floor and/or ceiling tiles, repairing any other cosmetic damage, and cleaning
the Leased Premises.




7.6

No Abatement.  Except as provided herein, Landlord shall have no liability to
Tenant, nor shall Tenant's covenants and obligations under this Lease, including
without limitation, Tenant's obligation to pay Annual Basic Rent and Additional
Rent, be reduced or abated in any manner whatsoever by reason of any
inconvenience, annoyance, interruption or injury to business arising from
Landlord's making any repairs or changes which Landlord is required or permitted
to make pursuant to the terms of this Lease or by any other tenant's lease or
are required by law to be made in and to any portion of the Leased Premises or
the Building.  Landlord shall, nevertheless, use reasonable efforts to minimize
any interference with Tenant's business in the Leased Premises.




8.  SERVICES




8.1

Climate Control.  Landlord shall provide reasonable climate control to the
Leased Premises during the Building Hours as is suitable, in Landlord's
judgment, for the com­fortable use and occupation of the Leased Premises, to
include a separate zone and 24/7 cooling for the server/computer room, as
identified by Tenant.




8.2

Janitorial Services.  Tenant shall provide its own janitorial services.




8.3

Electricity.  Landlord shall, during Building Hours, furnish reasonable amounts
of electric current as required for normal and usual lighting purposes and for
office machines and equipment such as personal computers, telecopy or facsimile
machines, typewriters, adding machines, copying machines, calculators and
similar machines and equipment normally utilized in general office use.
 Tenant's use of electric energy in the Leased Premises shall not at any time
exceed the capacity of any of the risers, piping, electrical conductors and
other equipment in or serving the Leased Premises.




8.4

Water.  Landlord shall furnish cold and heated water for drinking and lavatory
purposes to the Building Common Areas.




8.5

Light Bulbs.  Landlord shall perform such replace­ment of lamps, fluorescent
tubes and lamp ballasts in the Leased Premises and in the Building as may be
required from time to time.  If the lighting fixtures in the Leased Premises are
other than those furnished at the beginning of the Lease Term, Tenant shall pay
Landlord's charge for replacing the lamps, lamp ballasts and fluorescent tubes
in such lighting fixtures so installed by Tenant within ten (10) days after
receipt of Landlord's bill.  




8.6

Additional Services.  Tenant shall pay to Landlord, monthly as billed, as
Additional Rent, Landlord's charge for services furnished by Landlord to Tenant
in excess of that agreed to be furnished by Landlord pursuant to this Article 8,
including, but not limited to (a) any utility services utilized by Tenant during
other than Building Hours, and (b) climate control in excess of that agreed to
be furnished by Landlord pursuant to Article 8.1 above or provided at times
other than Building Hours.




8.7

Interruptions in Service.  Landlord does not warrant that any of the foregoing
services or any other services which Landlord may supply will be free from
interruption.  Tenant acknowledges that any one or more of such services may be
suspended by reason of accident, repairs, inspections, alterations or
improvements necessary to be made, or by strikes or lockouts, or by reason of
operation of law, or by causes beyond the reasonable control of Landlord.
 Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of Annual Basic Rent or Additional Rent by reason of any
disruption of the services to be provided by Landlord pursuant to this Lease.  





8




--------------------------------------------------------------------------------




9.  LIABILITY AND CASUALTY INSURANCE




9.1

Liability Insurance.  Tenant shall, during the Lease Term, keep in full force
and effect, a policy or policies of commercial gen­eral liability insurance for
bodily injury, personal injury (including wrong­ful death) and damage to
property resulting from (i) any occurrence in the Leased Premises, (ii) any act
or omission by Tenant, by any subtenant of Tenant, or by any of their respective
invitees, agents, servants, contractors or employees anywhere in the Leased
Premises or the Building, (iii) the business operated by Tenant or by any
subtenant of Tenant in the Leased Premises, and (iv) the contractual liability
of Tenant to Landlord pursuant to the indemnification provisions of Article 16.1
below, which coverage shall not be less than One Million and No/100 Dollars
($1,000,000.00), com­bined single limit, per occurrence.  The liability policy
or policies shall contain an endorsement naming Landlord as an addi­tional
insured.

 

9.2

Casualty Insurance.  Tenant shall, during the Lease Term, keep in full force and
effect, a policy or policies of so called "All Risk" or "All Peril" insurance,
including coverage for vandalism or malicious mischief, insuring the Tenant
Improvements and Tenant's stock in trade, furniture, per­sonal property,
fixtures, equip­ment and other items in the Leased Premises, with coverage in an
amount equal to the replacement cost.




9.3

Worker's Compensation Insurance.  Tenant shall, during the Lease Term, keep in
full force and effect, a policy or policies of worker's compen­sation insurance
in accordance with requirements of the State of Utah.




9.4

Insurance Requirements.  Each insurance policy and certificate of such insurance
policy obtained by Tenant pursuant to this Lease shall contain a clause that the
insurer will provide Land­lord with at least thirty (30) days prior written
notice of any material change, non-renewal or cancellation of the policy.  Each
such insurance policy shall be with an insurance company authorized to do
busi­ness in the State of Utah and reasonably accept­able to Landlord.  A
cer­tifi­cate (e.g. Accord Form 27) evidencing the coverage under each such
policy, as well as a certified copy of the required additional insured
endorse­ment(s) shall be delivered to Landlord prior to commencement of the
Lease Term.  All insurance policies required pursuant to this Article 9 shall be
written as pri­mary policies, not contributing with or in excess of any coverage
which Landlord may carry.  Tenant shall procure and maintain all policies
entirely at its own expense and shall, at least twenty (20) days prior to the
expi­ra­tion of such policies, furnish Landlord with re­newal certificates of
such policies.  Tenant shall not do or permit to be done anything which shall
invalidate the insurance policies maintained by Landlord or the insurance
policies required pursuant to this Article 9 or the coverage under such
policies.




9.6

Co-Insurance.  If on account of the failure of Tenant to comply with the
pro­visions of this Article 9, Landlord is deemed a co-insurer by its insurance
carrier, then any loss or damage which Landlord shall sustain by reason of such
failure shall be borne by Tenant, and shall be paid by Tenant within ten (10)
days after receipt of a bill for such loss or damage.




9.7

Adequacy of Insurance.  Landlord makes no repre­senta­tion or warranty to Tenant
that the amount of insurance to be carried by Tenant under the terms of this
Lease is adequate to fully protect Tenant's interests.  If Tenant believes that
the amount of any such insurance is in­suffi­cient, Tenant is encouraged to
obtain, at its sole cost and expense, such additional insurance as Tenant may
deem desirable or adequate.  Tenant acknowledges that Landlord shall not, by the
fact of approving, disapproving, waiving, accepting, or obtaining any insurance,
incur any liability for or with respect to the amount of insurance carried, the
form or legal sufficiency of such insurance, the solvency of any insurance
companies or the payment or defense of any lawsuit in connection with such
insurance coverage, and Tenant hereby expressly assumes full responsibility for
and all liability, if any, with respect to, Tenant's insurance coverage.




10.  CASUALTY DAMAGE




10.1

Obligation to Repair.  In the event of any damage to the Leased Premises, Tenant
shall promptly notify Landlord in writing.  If the Leased Premises or any part
of the Building are damaged by fire or other casualty not due to the fault or
negligence of Tenant, its employees, invitees, agents, contractors or servants,
the damage to the Building and/or the Leased Premises shall be repaired by and
at the expense of Landlord, excluding any alterations or improvements made by
Tenant, unless this Lease is terminated in accordance with the provisions of
Article 10.2 below.  Until such repairs by Landlord are completed, Annual Basic
Rent and Additional Rent shall be abated in proportion to the part of the Leased
Premises which is unusable by Tenant in the conduct of its business.  If,
however, such damage is due in whole or in part to the fault or neglect of
Tenant or any subtenant of Tenant, or any of their respective agents, employees,
servants, contractors or invitees, there shall be no abatement of Annual Basic
Rent or Additional Rent and Tenant shall be required to repair all such damage
at its sole cost and expense.  There shall be no abatement of Annual Basic Rent
or Additional Rent on account of damage to the Building or the Property unless
there is also damage to the Leased Premises.  Tenant hereby waives any statute
now or subsequently in effect which grants to Tenant the right to terminate this
Lease or which provides for an abatement of rent on account of damage or
destruction.





9




--------------------------------------------------------------------------------




10.2

Landlord's Option.  If the damage is not fully covered by Landlord's insurance,
or if Landlord determines in good faith that the cost of repairing the damage is
more than one-third of the then replace­ment cost of the Building, or if
Landlord has determined in good faith that the required repairs to the Building
cannot be made within a sixty (60) day period with­out the payment of overtime
or other premi­ums, or in the event a holder of a mortgage or a deed of trust
against the Building or the Property requires that all or any portion of the
insurance proceeds be applied in reduction of the mortgage debt, or if such
damage occurs during the final year of the Lease Term, then Landlord may, by
written notice to Tenant within sixty (60) days after the occurrence of such
damage, terminate this Lease as of the date set forth in Landlord's notice to
Tenant.  If Landlord does not elect to termi­nate this Lease, Landlord shall, at
its sole cost and expense, repair the Building and the Leased Premises,
excluding any alterations or improvements made by Tenant, and while such repair
work is being performed, the Annual Basic Rent and Additional Rent shall be
abated as provided above.  Nothing in this Article 10 shall be con­strued as a
limitation of Tenant's lia­bility for any such damage, should such liability
otherwise exist.




11.  WAIVER OF SUBROGATION




Landlord and Tenant each hereby waives its rights and the subrogation rights of
its insurer against the other party and any other tenants of space in the
Building or the Property as well as their respective offi­cers, employees,
agents, authorized representatives and invitees, with respect to any claims
including, but not limited to, claims for injury to any persons, and/or damage
to the Property, the Building or the Leased Premises and/or any fixtures,
equip­ment, personal property, furniture, improvements and/or altera­tions in or
to the Leased Premises, which are caused by or result from (a) risks or damages
required to be insured against under this Lease, or (b) risks and damages which
are insured against by insurance policies maintained by Landlord and Tenant from
time to time.  Landlord and Tenant shall obtain for the other party from its
insurers under each policy required by this Lease or otherwise maintained a
waiver of all rights of subrogation which such insurers of Landlord or Tenant
might otherwise have against the other party.




12.  LANDLORD'S RIGHT TO PERFORM TENANT OBLIGATIONS




All covenants and agree­ments to be performed by Ten­ant under any of the terms
of this Lease shall be per­formed by Tenant at Tenant's sole cost and expense
and without any abate­ment of Annual Basic Rent or Additional Rent.  If Tenant
shall fail to pay any sum of money, other than Annual Basic Rent, required to be
paid by it under this Lease, or shall fail to perform any other act on its part
to be performed under this Lease, and such failure shall continue for ten (10)
days after notice of such failure by Landlord (or such shorter period of time as
may be reasonable in the event of an emergency), Landlord may (but shall not be
obligated to do so)  without waiving or releasing Tenant from any of Tenant's
obligations, make any such payment or perform any such other act on behalf of
Tenant.  All sums so paid by Landlord and all necessary inci­dental costs,
together with interest at the greater of (a) eighteen percent (18%) per annum or
(b) the rate of interest per annum publicly announced, quoted or published, from
time to time, by Bank of America, at its Phoenix, Arizona office as its
"reference rate" plus four (4) percentage points, from the date of such payment
by Landlord until reimbursement in full by Tenant (the "Default Rate"), shall be
pay­able to Landlord as Additional Rent with the next monthly installment of
Annual Basic Rent; provided, however, in no event shall the Default Rate exceed
the maximum rate (if any) permitted by applicable law.




13.  DEFAULT AND REMEDIES




13.1

Event of Default.  If Tenant shall fail to pay any install­ment of Annual Basic
Rent, any Additional Rent or any other sum required to be paid by Tenant under
this Lease, and such failure shall con­tinue for ten (10) days, or if Tenant
shall fail to perform any of the other cove­nants or con­di­tions which Tenant
is required to observe and perform and such failure shall continue for fifteen
(15) days (or such shorter period of time as may be specified by Landlord in the
event of an emergency) after written notice of such failure by Landlord to
Tenant, or if Tenant makes or has made any warranty, representation or statement
to Land­lord in connection with this Lease which is or was materially false or
misleading when made or fur­nished, or if Tenant shall commit an Event of
Default under any other agreement between Landlord and Tenant, or if the
interest of Tenant in this Lease or any of Tenant's equipment, fixtures, or
personal property located on the Leased Premises shall be levied upon under
execution or other legal process, or if any petition shall be filed by or
against Tenant or any Guarantor to declare Tenant or any Guarantor a bankrupt or
to delay, reduce or modify Tenant's or any Guarantor's debts or obligations, or
if any petition shall be filed or other action taken to reorganize or modify
Tenant's or any Guarantor's capital structure, or if Tenant or any Guarantor
shall be declared insolvent according to law, or if any assign­ment of Tenant's
or any Guarantor's property shall be made for the benefit of creditors, or if a
receiver or trustee is appointed for Tenant or any Guarantor or all or any of
their respective property, or if Tenant or any Guarantor shall file a voluntary
petition pursuant to the Bankruptcy Code or any successor the Bankruptcy Code or
if an involuntary petition be filed against Tenant or any Guarantor pursuant to
the Bankruptcy Code or any successor the Bankruptcy Code, then Tenant shall have
committed a material breach and default under this Lease (an "Event of
Default").  





10




--------------------------------------------------------------------------------




13.2

Remedies.  Upon the occurrence of an Event of Default under this Lease by
Tenant, Landlord may, without prejudice to any other rights and remedies
available to a landlord at law, in equity or by statute, Landlord may exercise
one or more of the following remedies, all of which shall be construed and held
to be cumulative and non-exclusive:  (a) Terminate this Lease and re-enter and
take possession of the Leased Premises, in which event, Landlord is authorized
to make such repairs, redecorating, refurbishments or improvements to the Leased
Premises as may be necessary in the reasonable opinion of Landlord acting in
good faith for the purposes of reletting the Leased Premises and the costs and
expenses incurred in respect of such repairs, redecorating and refurbishments
and the expenses of such reletting (including brokerage commissions) shall be
paid by Tenant to Landlord within ten (10) days after receipt of Landlord's
statement; or (b) Without terminating this Lease, re-enter and take possession
of the Leased Premises; or (c) Without such re-entry, recover possession of the
Leased Premises in the manner prescribed by any statute relating to summary
process, and any demand for Annual Basic Rent, re-entry  for condition broken,
and any and all notices to quit, or other formalities of any nature to which
Tenant may be entitled, are hereby specifically waived to the extent permitted
by law; or (d) Without terminating this Lease, Landlord may relet the Leased
Premises as Landlord may see fit without thereby avoiding or terminating this
Lease, and for the purposes of such reletting, Landlord is authorized to make
such repairs, redecorating, refurbishments or improvements to the Leased
Premises as may be necessary in the reasonable opinion of Landlord acting in
good faith for the purpose of such reletting, and if a sufficient sum is not
realized from such reletting (after payment of all costs and expenses of such
repairs, redecorating and refurbishments and expenses of such reletting
(including brokerage commissions) and the collection of rent accruing therefrom)
each month to equal the Annual Basic Rent and Additional Rent payable under this
Lease, then Tenant shall pay such deficiency each month within ten (10) days
after receipt of Landlord's statement; or (e) Landlord may declare immediately
due and payable all the remaining installments of Annual Basic Rent and
Additional Rent, and such amount, less the fair rental value of the Leased
Premises for the remainder of the Lease Term shall be paid by Tenant within ten
(10) days after receipt of Landlord's statement.  Landlord shall not by re-entry
or any other act, be deemed to have terminated this Lease, or the liability of
Tenant for the total Annual Basic Rent and Additional Rent reserved under this
Lease or for any installment of Annual Basic Rent and Additional Rent then due
or subsequently accruing, or for damages, unless Landlord notifies Tenant in
writing that Landlord has so elected to terminate this Lease.  After the
occurrence of an Event of Default, the acceptance of Annual Basic Rent or
Additional Rent, or the failure to re-enter by Landlord shall not be deemed to
be a waiver of Landlord's right to subsequently terminate this Lease and
exercise any other rights and remedies available to it, and Landlord may
re-enter and take possession of the Leased Premises as if no Annual Basic Rent
or Additional Rent had been accepted after the occurrence of an Event of
Default.  Upon an Event of Default, Tenant shall also pay to Landlord all costs
and expenses incurred by Landlord, including court costs and attorneys' fees, in
retaking or otherwise obtaining possession of the Leased Premises, removing and
storing all equipment, fixtures and personal property on the Leased Premises and
otherwise enforcing any of Landlord's rights, remedies or recourses arising as a
result of an Event of Default




13.3

Interest on Past Due Amounts.  In addition to the late charge described in
Article 14 below, if any installment of Annual Basic Rent or Additional Rent is
not paid promptly when due, it shall bear interest at the Default Rate;
provided, however, this pro­vision shall not relieve Tenant from any default in
the making of any payment at the time and in the manner required by this Lease;
and provided, further, in no event shall the Default Rate exceed the maximum
rate (if any) permitted by applicable law.




13.4

Landlord Default.  In the event Landlord should neglect or fail to perform or
observe any of the covenants, provisions or conditions contained in this Lease
on its part to be performed or observed, and such failure continues for thirty
(30) days after written notice of default (or if more than thirty (30) days
shall be required because of the nature of the default, if Landlord shall fail
to commence the curing of such default within such thirty (30) day period and
proceed diligently to completion), then Landlord shall be responsible to Tenant
for any actual damages sustained by Tenant as a result of Landlord's breach, but
not special or consequential damages.  Notwithstanding any other provisions in
this Lease, any claim which Tenant may have against Landlord for failure to
perform or observe any of the covenants, provisions or conditions contained in
this Lease shall be deemed waived unless such claim is asserted by written
notice of such claim to Landlord within ten (10) days of commencement of the
alleged default or of occurrence of the cause of action and unless suit be
brought upon such claim within six (6) months subsequent to the occurrence of
such cause of action.  Tenant shall have no right to terminate this Lease,
except as expressly provided elsewhere in this Lease.





11




--------------------------------------------------------------------------------




14.  LATE PAYMENTS




Tenant hereby acknowledges that the late payment by Tenant to Land­lord of any
monthly installment of Annual Basic Rent, any Additional Rent or any other sums
due under this Lease will cause Landlord to incur costs not contem­plated by
this Lease, the exact amount of which will be extre­mely difficult and
impracticable to ascertain.  Such costs include but are not limited to
processing, administrative and accounting costs.  Accordingly, if any monthly
installment of Annual Basic Rent, any Additional Rent or any other sum due from
Tenant shall not be received by Landlord within five (5) days after the date
when due, Tenant shall pay to Landlord a late charge equal to the greater of the
Late Charge Percentage set forth in Article 1.21 multiplied by such overdue
amount or One Hundred and No/100 Dollars ($100.00).  Tenant acknowledges that
such late charge represents a fair and reasonable estimate of the costs Landlord
will incur by reason of late payments by Tenant.  Nothing contained in this
Article 14 shall be deemed to condone, author­ize, sanction or grant to Tenant
an option for the late payment of Annual Basic Rent, Additional Rent or any
other sum due under this Lease.  If any check of Tenant is returned for
insufficient funds, Tenant shall pay to Landlord a Fifty and No/100 Dollars
($50.00) processing charge, in addition to payment of the amount due plus
applicable interest and late charges.




15.  SURRENDER




Tenant shall, upon the expiration or earlier termination of this Lease,
peaceably surrender the Leased Premises, including any Tenant Improvements, in a
broom clean condition and otherwise in as good condition as when Tenant took
posses­sion, except for (i) reasonable wear and tear subsequent to the last
repair, replacement, restora­tion, alteration or renewal; (ii) loss by fire or
other casualty, and (iii) loss by con­dem­nation.  If Tenant shall abandon,
vacate or surrender the Leased Premises, or be dis­possessed by process of law
or otherwise, any personal property and fixtures belonging to Tenant and left in
the Leased Premises shall be deemed abandoned and, at Landlord's option, title
shall pass to Landlord under this Lease as by a bill of sale.  Landlord may,
however, if it so elects, remove all or any part of such personal property from
the Leased Premises and the costs incurred by Landlord in connection with such
removal, including storage costs and the cost of repairing any damage to the
Leased Premises and/or the Building caused by such removal shall be paid by
Tenant within ten (10) days after receipt of Landlord's statement.  Upon the
expiration or earlier termination of this Lease, Tenant shall surrender to
Landlord all keys to the Leased Premises and shall inform Landlord of the
combination of any vaults, locks and safes left on the Leased Premises.  The
obligations of Tenant under this Article 15 shall survive the expiration or
earlier termination of this Lease.  Tenant shall indemnify Landlord against any
loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, any claims made by any succeeding
Tenant founded on such delay.  Tenant shall give written notice to Landlord at
least thirty (30) days prior to vacating the Leased Premises for the express
purpose of arranging a meeting with Landlord for a joint inspection of the
Leased Premises.  In the event of Tenant's failure to give such notice or to
participate in such joint inspection, Landlord's inspection at or after Tenant's
vacation of the Leased Premises shall be conclusively deemed correct for
purposes of determining Tenant's liability for repairs and restoration under
this Lease.




16.  INDEMNIFICATION AND EXCULPATION




16.1

Indemnification.  Tenant shall indemnify, protect, defend and hold Landlord
harmless for, from and against all claims, damages, losses, costs, liens,
encumbrances, liabilities and expenses, including rea­sonable attor­neys',
accountants' and investigators' fees and court costs (col­lectively, the
"Claims"), however caused, arising in whole or in part from Tenant's use of all
or any part of the Leased Premises and/or the Building or the conduct of
Tenant's busi­ness or from any activity, work or thing done, permitted or
suffered by Tenant or by any invitee, servant, agent, contractor, employee or
subtenant of Tenant in the Leased Prem­ises and/or the Building, and shall
further indemnify, protect, defend and hold Landlord harmless for, from and
against all Claims arising in whole or in part from any breach or default in the
performance of any obligation on Tenant's part to be per­formed under the terms
of this Lease or arising in whole or in part from any act, neglect, fault or
omission by Tenant or by any invitee, servant, agent, employee or subtenant of
Tenant any­where in the Leased Premises and/or the Building.  In case any action
or proceeding is brought against Landlord to which this indemnification shall be
appli­cable, Tenant shall pay all Claims resulting therefrom and shall defend
such action or proceeding, if Landlord shall so request, at Tenant's sole cost
and expense, by counsel reason­ably satisfactory to Landlord.  The obligations
of Tenant under this Article 16.1 shall sur­vive the expiration or earlier
termination of this Lease.





12




--------------------------------------------------------------------------------




16.2

Exculpation.  Tenant, as a material part of the con­sidera­tion to Landlord,
hereby assumes all risk of damage to property, injury and death to persons and
all claims of any other nature result­ing from Tenant's use of all or any part
of the Leased Premises and/or the Building, and Tenant hereby waives all claims
against Landlord arising out of Tenant's use of all or any part of the Leased
Premises and/or the Building.  Neither Landlord nor its agents or employees
shall be liable for any damaged property of Tenant entrusted to any employee or
agent of Landlord or for loss of or damage to any property of Tenant by theft or
otherwise.  Landlord shall not be liable for any injury or damage to persons or
property result­ing from any cause, including, but not limited to, fire,
explosion, falling plaster, steam, gas, electricity, sewage, odor, noise, water
or rain which may leak from any part of the Building or from the pipes,
appliances or plumbing works in the Building, or from the roof of any structure
on the Property, or from any streets or subsurface on or adjacent to the
Building or the Property, or from any other place or resulting from dampness or
any other causes whatsoever, unless caused solely by the gross negligence or
willful misconduct of Landlord.  Neither Landlord nor its employees or agents
shall be liable for any defects in the Leased Premises and/or the Building, nor
shall Landlord be liable for the negligence or misconduct, including, but not
limited to, criminal acts, by maintenance or other personnel or con­tractors
serving the Leased Premises and/or the Building, other tenants or third parties,
unless Landlord is grossly negligent or guilty of willful mis­conduct.  All
property of Tenant kept or stored on the Property shall be so kept or stored at
the risk of Tenant only, and Tenant shall indemnify, defend and hold Land­lord
harmless for, from and against any Claims arising out of damage to the same,
including subrogation claims by Ten­ant's insur­ance carriers, unless such
damage shall be caused by the willful act or gross neglect of Landlord and
through no fault of Tenant. None of the events or con­ditions set forth in this
Article 16 shall be deemed a constructive or actual eviction or result in a
termination of this Lease, nor shall Tenant be entitled to any abate­ment or
reduction of Annual Basic Rent or Additional Rent by reason of such events or
condition.  Tenant shall give prompt notice to Land­lord with respect to any
defects, fires or accidents which Tenant observes in the Leased Premises and/or
the Building.




17.  ENTRY BY LANDLORD




Landlord reserves and shall at any and all times have, upon twenty four (24)
hours prior written notice (except in the event of an emergency), the right to
enter the Leased Premises, to inspect the same, to submit the Leased Premises to
prospective purchasers or tenants, to post notices of non-res­pon­sibility, and
to alter, improve or repair the Leased Prem­ises and any portion of the Building
of which the Leased Premises are a part, without abatement of Annual Basic Rent
or Additional Rent, and may for that pur­pose erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed, always providing that access into the Leased Prem­ises shall not
be blocked thereby, and further providing that the business of Tenant shall not
be interfered with unreason­ably.  Tenant hereby waives any claim for damages
for any injury or incon­venience to or interference with Tenant's busi­ness, any
loss of occupancy or quiet enjoyment of the Leased Premises or any loss
occa­sioned thereby.  For each of the aforesaid purposes, Landlord shall at all
times have and retain a key with which to unlock all the doors in, upon or about
the Leased Premises, excluding Tenant's vaults and safes, and Land­lord shall
have the right to use any and all means which Land­lord may deem proper to open
such doors in an emer­gency in order to obtain entry to the Leased Premises, and
any entry to the Leased Premises obtained by Landlord by any such means or
otherwise shall not under any cir­cumstances be con­strued or deemed to be a
forcible or unlawful entry into, or a detainer of, the Leased Premises or an
eviction of Tenant from all or any portion of the Leased Premises.  Nothing in
this Article 17 shall be construed as obligating Landlord to perform any
repairs, alterations or maintenance except as otherwise expressly required
elsewhere in this Lease.




18.  ASSIGNMENT AND SUBLETTING




18.1

Assignment and Subletting Prohibited.  Tenant shall not transfer or assign this
Lease or any right or in­terest under this Lease, or sublet the Leased Prem­ises
or any part of the Leased Premises, without first ob­taining Land­lord's prior
written consent, which consent Landlord shall not unreasonably withhold.  No
transfer or assignment (whether volun­tary or involuntary, by operation of law
or otherwise) or subletting shall be valid or effec­tive without such prior
writ­ten consent. Should Tenant attempt to make or allow to be made any such
transfer, assignment or subletting, except as stated above, or should any of
Tenant's rights under this Lease be sold or otherwise transferred by or under
court order or legal process or otherwise, then, and in any of the foregoing
events Land­lord may, at its option, treat such act as an Event of Default by
Tenant.  Should Landlord consent to a transfer, assignment or subletting, such
consent shall not constitute a waiver of any of the restrict­ions or
prohibitions of this Article 19, and such restrictions or prohibitions shall
apply to each succes­sive transfer, assignment or subletting under this Article
19, if any.  




18.2

Deemed Transfers.  If Tenant is a corporation, an unincorporated association, a
limited liability company or a partnership, the transfer, assignment or
hypothecation of twenty-five percent (25%) or more of any stock or interest in
such corporation, association, limited liability company or partnership shall be
deemed a transfer within the meaning of and subject to the provisions of this
Article 19.





13




--------------------------------------------------------------------------------




18.3

Landlord's Consent Required.  If Tenant desires at any time to assign this Lease
or sublet the Leased Premises or any portion ­of the Leased Premises, it shall
first notify Landlord of its desire to do so and shall sub­mit in writing to
Landlord:  (a) the name, address, telephone number and social security number or
taxpayer identification number, if applicable, of the pro­posed sub­tenant or
assignee; (b) the nature of the proposed sub­ten­ant's or assignee's business to
be carried on in the Leased Premises; (c) the terms and the provisions of the
proposed sub­lease or assignment; and (d) such financial informa­tion as
Landlord may reasonably request concerning the proposed sub­tenant or assignee.
 Tenant's failure to comply with the provi­sions of this Article 19.3 shall
entitle Landlord to withhold its consent to the proposed assignment or
subletting.




18.4

Recapture.  If Tenant proposes to assign its interest in this Lease or sublet
all or any part of the Leased Premises, Landlord may, at its option, upon
written notice to Tenant within thirty (30) days after Landlord's receipt of the
information specified in Article 19.3 above, elect to recapture all or any
portion of the Leased Premises, and within sixty (60) days after notice of such
election has been given to Tenant, this Lease shall terminate as to the portion
of the Leased Premises recaptured.  If all or a portion of the Leased Premises
is recaptured by Landlord pursuant to this Article 19.4, Tenant shall promptly
execute and deliver to Landlord a termination agreement setting forth the
termination date with respect to the Leased Premises or the recaptured portion
of the Leased Premises, and prorating the Annual Basic Rent, Additional Rent and
other charges payable under this Lease to such date.  If Landlord doe not elect
to recapture as set forth above, Tenant may then after enter into a valid
assignment or sublease with respect to the Leased Premises, provided that
Landlord consents to such assignment or sublease pursuant to this Article 19,
and provided further, that (a) such assignment or sublease is executed within
ninety (90) days after Landlord has given its consent, (b) Tenant pays all
amounts then owed to Landlord under this Lease, (c) there is not in existence an
Event of Default as of the effective date of the assignment or sublease, (d)
there have been no material changes with respect to the financial condition of
the proposed subtenant or assignee or the business such party intends to conduct
in the Leased Premises, and (e) a fully executed original of such assignment or
sublease providing for an express assumption by the assignee or subtenant of all
of the terms, covenants and conditions of this Lease is promptly delivered to
Landlord.




18.5

Adjustment to Rental.  In the event Tenant assigns its interest in this Lease or
sublets the Leased Premises, the Annual Basic Rent set forth in Article 1.12
above, as adjusted, shall be increased effective as of the date of such
assignment or subletting to the rent and other consideration payable by any such
assignee or sublessee pursuant to such assignment or sublease.  Notwithstanding
the foregoing, in no event shall the Annual Basic Rent after any such assignment
or subletting be less than the Annual Basic Rent specified in Article 1.12
above, as adjusted.




18.6

No Release from Liability.  Landlord may collect Annual Basic Rent and
Additional Rent from the assignee, subtenant, occu­pant or other transferee, and
apply the amount so collected, first to the monthly installments of Annual Basic
Rent, then to any Additional Rent and other sums due and payable to Landlord,
and the balance, if any, to Landlord, but no such assignment, subletting,
occupancy, transfer or collect­ion shall be deemed a waiver of Landlord's rights
under this Article 19, or the acceptance of the pro­posed assignee, subtenant,
occupant or transferee.  Not­with­stand­ing any assignment, sublease or other
trans­fer (with or without the consent of Landlord), Tenant shall remain
primarily liable under this Lease and neither Tenant nor any Guarantor shall be
released from performance of any of the terms, cove­nants and conditions of this
Lease.




18.7

Landlord's Expenses.  If Landlord consents to an assignment, sub­lease or other
trans­fer by Tenant of all or any portion of Tenant's interest under this Lease,
Tenant shall reimburse Landlord for its actual admin­istrative expenses and for
legal, accounting and other out of pocket expenses incurred by Landlord, all not
to exceed an aggregate of Two Hundred Fifty and No/100 Dollars ($250.00).




18.8

Assumption Agreement.  If Landlord consents to an assignment, sublease or other
transfer by Tenant of all or any portion of Tenant's interest under this Lease,
Tenant shall execute and deliver to Landlord, and cause the transferee to
execute and deliver to Landlord, an instrument in the form and substance
acceptable to Landlord in which (a) the transferee adopts this Lease and assumes
and agrees to perform, jointly and severally with Tenant, all of the obligations
of Tenant under this Lease, (b) Tenant acknowledges that it remains primarily
liable for the payment of Annual Basic Rent, Additional Rent and other
obligations under this Lease, (c) Tenant subordinates to Landlord's statutory
lien, contract lien and security interest, any liens, security interests or
other rights which Tenant may claim with respect to any property of transferee
and (d) the transferee agrees to use and occupy the Leased Premises solely for
the purpose specified in Article 20 and otherwise in strict accordance with this
Lease.





14




--------------------------------------------------------------------------------




19.  USE OF LEASED PREMISES




The Leased Premises are leased to Tenant solely for the Permitted Use set forth
in Article 1.9 above and for no other purpose whatsoever.  If Tenant wishes to
change the Permitted Use set forth in Article 1.9 above, Tenant shall first seek
Landlord's prior written consent.  Within thirty (30) days after receipt by
Landlord of Tenant's request for consent, Landlord shall provide Tenant written
notice that Landlord has (i) consented to the proposed change in the Permitted
Use, or (ii) decline to consent to the change, or (iii) elected to terminate
this Lease, in which event this Lease shall terminate ten (10) days following
receipt by Tenant of Landlord's Notice of Termination.  Tenant shall not do or
permit any­thing to be done in or about the Leased Premises nor bring or keep
any­thing in the Leased Premises which will in any way increase the exist­ing
rate of or affect any casualty or other insurance on the Build­ing, the
Property, or any of their respective contents, or cause a cancellation of any
insurance policy covering the Building, the Property, or any part of the
Building or the Property, or any of their respective con­tents.  Tenant shall
not do or permit anything to be done in or about the Leased Premises and/or the
Building which will in any way obstruct or interfere with the rights of other
tenants or occu­pants of the Building, or injure or annoy them.  Tenant shall
not use or allow the Leased Premises to be used for any improper, immoral,
unlawful or objectionable purpose, nor shall Tenant cause, main­tain or permit
any nuisance in, on or about the Leased Prem­ises and/or the Building.  In
addition, Tenant shall not commit or suffer to be committed any waste in or upon
the Leased Premises and/or the Building.  Tenant shall not use the Leased
Premises and/or the Building or permit anything to be done in or about the
Leased Premises and/or the Building which will in any way conflict with any
matters of record, or any law, statute, ordinance or governmental rule or
regula­tion now in force or which may subsequently be enacted or promulgated,
and shall, at its sole cost and expense, promptly comply with all matters of
record and all laws, statutes, ordinances and governmental rules, regulations
and requirements now in force or which may subsequently be in force and with the
requirements of any Board of Fire Underwriters or other similar body now or
subsequently constituted, foreseen or unforeseen, ordinary as well as
extraordinary, relating to or affecting the condition, use or occupancy of the
Property, excluding structural changes not relating to or affected by Tenant's
improvements or acts.  The judgment of any court of competent jurisdiction or
the admission by Tenant in any action against Tenant, irrespective of whether
Landlord is a party, that Tenant has violated any matters of record, or any law,
statute, ordinance or governmental rule, regulation or requirement, shall be
conclusive of that fact between Landlord and Tenant.  In addition, Tenant shall
not place a load upon any floor of the Leased Premises which exceeds the load
per square foot which the floor was designed to carry, nor shall Tenant install
business machines or other mechanical equipment in the Leased Premises which
cause noise or vibration that may be transmitted to the structure of the
Building.




20.  SUBORDINATION AND ATTORNMENT




20.1

Subordination.  This Lease and all rights of Tenant under this Lease shall be,
at the option of Landlord, subordinate to  (a) all matters of record, (b) all
ground leases, overriding leases and underlying leases (collectively referred to
as the "leases") of the Building or the Property now or subsequently existing,
(c) all mortgages and deeds of trust (collectively referred to as the
"mortgages") which may now or subsequently encumber or affect the Building or
the Property, and (d) all renewals, modifications, amendments, replacements and
extensions of leases and mortgages and to spreaders and consolidations of the
mortgages, irrespective of whether leases or mortgages shall also cover other
lands, buildings or leases.  The provisions of this Article 21.1 shall be
self-operative and no further instruments of subordination shall be required.
 In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord, the lessor under any lease
or the holder of any mortgage or any of their respective assigns or successors
in interest may reasonably request to evidence such subordination.  Any lease to
which this Lease is subject and subordinate is called a "Superior Lease" and the
lessor under a Superior Lease or its assigns or successors in interest is called
a "Superior Lessor".  Any mortgage to which this Lease is subject and
subordinate is called a "Superior Mortgage" and the holder of a Superior
Mortgage is called a "Superior Mortgagee".  If Landlord, a Superior Lessor or a
Superior Mortgagee requires that such instruments be executed by Tenant,
Tenant's failure to do so within ten (10) days after request for such instrument
shall be deemed an Event of Default under this Lease.  Tenant waives any right
to terminate this Lease because of any foreclosure proceedings.  Tenant hereby
irrevocably constitutes and appoints Landlord (and any successor Landlord) as
Tenant's attorney-in-fact to execute and deliver to any Superior Lessor or
Superior Mortgagee any documents required to be executed by Tenant for and on
behalf of Tenant if Tenant shall have failed to do so within ten (10) days after
the request for execution and delivery.




20.2

Attornment.  If any Superior Lessor or Superior Mortgagee (or any purchaser at a
foreclosure sale) succeeds to the rights of Landlord under this Lease, whether
through possession or foreclosure action, or the delivery of a new lease or deed
(a "Successor Landlord"), Tenant shall attorn to and recognize such Successor
Landlord as Tenant's landlord under this Lease and shall promptly execute and
deliver any instrument that such Successor Landlord may reasonably request to
evidence such attornment.





15




--------------------------------------------------------------------------------




21.  ESTOPPEL CERTIFICATE




Tenant shall, from time to time, within ten (10) days after written re­quest by
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
certifying: (a) that this Lease is unmodified and in full force and effect (or,
if modi­fied, stating the nature of such modification and certify­ing that this
Lease, as so modi­fied, is in full force and effect); (b) the dates to which
Annual Basic Rent, Additional Rent and other charges are paid in advance, if
any; (c) that there are not, to Tenant's knowledge, any uncured defaults on the
part of Land­lord under this Lease or specifying such defaults if any are
claimed; (d) that Tenant has paid Landlord the Security Deposit; (e) the
Commencement Date and the scheduled expiration date of the Lease Term; (f) the
rights (if any) of Tenant to extend or renew this Lease or to expand the Leased
Premises; and (g) the amount of Annual Basic Rent, Additional Rent and other
charges currently payable under this Lease.  In addition, such statement shall
provide such other infor­mation and facts Landlord may reasonably require.  Any
such statement may be relied upon by any pro­spective or existing purchaser,
ground lessee or mortgagee of all or any portion of the Property, as well as by
any other assignee of Landlord's interest in this Lease.  Tenant's failure to
deliver such state­ment with­in such time shall be conclusive upon Tenant (i)
that this Lease is in full force and effect, without modifica­tion except as may
be represented by Landlord; (ii) that there are no uncured defaults in
Landlord's performance under this Lease; (iii) that Tenant has paid to Landlord
the Security Deposit; (iv) that not more than one month's installment of Annual
Basic Rent or Additional Rent has been paid in advance; (v) that the
Commencement Date and the scheduled expiration date of the Lease Term are as
stated in the statement, (vi) that Tenant has no rights to extend or renew this
Lease or to expand the Leased Premises; (vii) that the Annual Basic Rent,
Additional Rent and other charges are as set forth in the certificate; and
(viii) that the other information and facts set forth in the certificate are
true and correct.




22.  SIGNS




Landlord shall retain absolute control over the exter­ior appearance of the
Building and the exterior appearance of the Leased Premises as viewed from the
public halls. Tenant shall not install, or permit to be installed, any drapes,
shutters, signs, lettering, advertising, or any items that will in any way alter
the exterior appearance of the Building or the exterior appearance of the Leased
Premises as viewed from the public halls or the exterior of the Building.
 Notwithstanding the foregoing, Landlord shall install, at Tenant's sole cost
and expense, letters or numerals at or near the entryway to the Leased Premises
provided Tenant obtains Landlord's prior written consent as to size, color,
design and location.  All such letters or numerals shall be in accordance with
the criteria established by Landlord for the Building.  In addition, Tenant's
logo, name and suite number shall be identified on the Building directory.
 Tenant will be given the rights to the crown signage on the exterior of the
building.  Tenant will be responsible for the cost of the sign, installation,
and removal.  Tenant will also be responsible for any and all damage resulting
from said installation and removal of sign to building.




23. PARKING




Tenant shall have the right to utilize ten (10) parking stalls located in and on
the parking structure. All other parking will be on a first-come, first-serve
basis.




24.  LIENS




Tenant shall keep the Leased Premises free and clear of all mechanic's and
material men's liens.  If, because of any act or omission (or alleged act or
omission) of Tenant, any mechanics', material men's or other lien, charge or
order for the payment of money shall be filed or recorded against the Leased
Premises, the Property, or the Building, or against any other property of
Landlord (irrespective of whether such lien, charge or order is valid or
enforceable as such), Tenant shall, at its own expense, cause the same to be
canceled or discharged of record within thirty (30) days after Tenant shall have
received written notice of the filing of such lien, or Tenant may, within such
thirty (30) day period, furnish to Landlord, a bond pursuant to A.R.S. §33-1004
(or any successor statute) and satisfactory to Landlord and all Superior Lessors
and Superior Mortgagees against the lien, charge or order, in which case Tenant
shall have the right to contest, in good faith, the validity or amount of such
lien.  




25.  HOLDING OVER




It is agreed that the date of termination of this Lease and the right of
Landlord to recover immediate possession of the Leased Premises thereupon is an
important and material matter affecting the parties hereto and the rights of
third parties, all of which have been specifically considered by Landlord and
Tenant.  In the event of any continued occupancy or holding over of the Leased
Premises without the express written consent of Landlord beyond the expiration
or earlier termination of this Lease or of Tenants right to occupy the Leased
Premises, whether in whole or in part, or by leaving property on the Leased
Premises or otherwise, this Lease shall be deemed a monthly tenancy and Tenant
shall pay 125% times the Annual Basic Rent, in advance at the beginning of the
hold-over month(s), plus any Additional Rent or other charges or payments
contemplated in this Lease.





16




--------------------------------------------------------------------------------




26.  ATTORNEYS' FEES




If any action shall be instituted by either of the parties hereto for the
enforcement or inter­pre­ta­tion of any of their respective rights or remedies
in or under this Lease, the prevailing party shall be entitled to recover from
the losing party all costs incurred by the prevailing party in such action and
any appeal therefrom, including reasonable attorneys' fees to be fixed by the
court.  




27.  RESERVED RIGHTS OF LANDLORD




Landlord reserves the following rights, exercisable without liability to Tenant
for damage or injury to property, persons or business and without effecting an
eviction, constructive or actual, or disturbance of Tenant's use or possession
or giving rise to any claim:  (a) to name the Building and the Property and to
change the name or street address of the Building and the Property; (b) to
install and maintain all signs on the exterior and interior of the Building and
the Property; (c) to designate all sources furnishing sign painting and
lettering; (d) during the last ninety (90) days of the Lease Term, if Tenant has
vacated the Leased Premises, to decorate, remodel, repair, alter or otherwise
prepare the Leased Premises for re-occupancy, without affecting Tenant's
obligation to pay Annual Basic Rent; (e) on reasonable prior notice to Tenant,
to exhibit the Leased Premises to any prospective purchaser, mortgagee, or
assignee of any mortgage on the Building or the Property and to others having
interest in the Leased Premises, Building and/or the Property, at any time
during the Lease Term, and to prospective tenants during the last six (6) months
of the Lease Term; (f) to take any and all measures, including entering the
Leased Premises for the purposes of making inspections, repairs, alterations,
additions and improvements to the Leased Premises or to the Building (including,
for the purposes of checking, calibrating, adjusting and balancing controls and
other parts of the Building systems) as may be necessary or desirable for the
operation, improvement, safety, protection or preservation of the Leased
Premises or the Building, or in order to comply with all laws, orders and
requirements of governmental or other authorities, or as may otherwise be
permitted or required by this Lease; provided, however, that Landlord shall
endeavor (except in an emergency) to minimize interference with Tenant's
business in the Leased Premises; (g) to relocate various facilities within the
Building and on the Property if Landlord shall determine such relocation to be
in the best interest of the development of the Building and/or the Property,
provided, that such relocation shall not materially restrict access to the
Leased Premises; (h) to change the nature, extent, arrangement, use and location
of the Building Common Areas; (i) to make alterations or additions to and to
build additional stories on the Building and to build additional buildings or
improvements on the Property; and (j) to install vending machines of all kinds
in the Leased Premises and the Building, and to receive all of the revenue
derived therefrom, provided, however, that no vending machines shall be
installed by Landlord in the Leased Premises unless Tenant so requests.
 Landlord further reserves the exclusive right to the roof of the Building.  No
easement for light, air, or view is included in the leasing of the Leased
Premises to Tenant. Accordingly, any diminution or shutting off of light, air or
view by any structure which may be erected on the Property or other properties
in the vicinity of the Building shall in no way affect this Lease or impose any
liability upon Landlord.  




28.  EMINENT DOMAIN




28.1

Taking.  If the whole of the Building is lawfully and permanently taken by
condemnation or any other manner for any public or quasi-public purpose, or by
deed in lieu of condemnation, this Lease shall terminate as of the date of
vesting of title in such condemning authority and the Annual Basic Rent and
Additional Rent shall be pro rated to such date.  If any part of the Building or
Property is so taken, or if the whole of the Building is taken, but not
permanently, then this Lease shall be unaffected thereby, except that (a)
Landlord may terminate this Lease by notice to Tenant within sixty (60) days
after the date of vesting of title in the condemning authority, and (b) if
twenty percent (20%) or more of the Leased Premises shall be permanently taken
and the remaining portion of the Leased Premises shall not be reasonably
sufficient for Tenant to continue operation of its business, Tenant may
terminate this Lease by notice to Landlord within sixty (60) days after the date
of vesting of title in such condemning authority.  This Lease shall terminate on
the thirtieth (30th) day after receipt by Landlord of such notice, by which date
Tenant shall vacate and surrender the Leased Premises to Landlord.  The Annual
Basic Rent and Additional Rent shall be pro rated to the earlier of the
termination of this Lease or such date as Tenant is required to vacate the
Leased Premises by reason of the taking.  If this Lease is not terminated as a
result of a partial taking of the Leased Premises, the Annual Basic Rent and
Additional Rent shall be equitably adjusted according to the rentable area of
the Leased Premises and Building remaining.




28.2

Award.  In the event of a taking of all or any part of the Building or the
Property, all of the proceeds or the award, judgment, settlement or damages
payable by the condemning authority shall be and remain the sole and exclusive
property of Landlord, and Tenant hereby assigns all of its right, title and
interest in and to any such award, judgment, settlement or damages to Landlord.
 Tenant shall, however, have the right, to the extent that the same shall not
reduce or prejudice amounts available to Landlord, to claim from the condemning
authority, but not from Landlord, such compensation as may be recoverable by
Tenant in its own right for relocation benefits, moving expenses, and damage to
Tenant's personal property and trade fixtures.





17




--------------------------------------------------------------------------------




29. NOTICES




Any notice or communication given under the terms of this Lease shall be in
writing and shall be delivered in person, sent by any public or private express
delivery service or deposited with the United States Postal Service or a
successor agency, certified or registered mail, return receipt requested,
postage pre-paid, addressed as set forth in the Basic Provisions, or at such
other address as a party may from time to time designate by notice under this
Article 30.  Notice given by personal delivery or by public or private express
delivery service shall be effective upon delivery, notice sent by mail shall be
deemed to have occurred upon deposit of the notice in the United States mail.
 The inability to deliver a notice because of a changed address of which no
notice was given or a rejection or other refusal to accept any notice shall be
deemed to be the receipt of the notice as of the date of such inability to
deliver or rejection or refusal to accept.  Any notice to be given by Landlord
may be given by the legal counsel and/or the authorized agent of Landlord.




Landlord:

Frodsham Real Estate

Tenant:

Fresh Medical Laboratories, Inc.

PO Box 1680

Attn: Steve Eror

American Fork, Utah 84003

747 East South Temple, #150

Salt Lake City, Utah 84102




30.  RULES AND REGULATIONS




Tenant shall abide by all rules and regulations (the "Rules and Regulations") of
the Building im­posed by Landlord, as attached hereto as Exhibit "E" or as may
subsequently be issued by Landlord.  The Rules and Regulations may be changed
from time to time upon ten (10) days notice to Tenant.  Breach of the Rules and
Regulations, by Tenant shall constitute an Event of Default if such breach is
not fully cured within ten (10) days after written notice to Tenant by
Land­lord; provided, however, no notice or opportunity to cure shall be required
in connection with a breach of rule number 39. Landlord shall not be responsible
to Tenant for non­per­formance by any other tenant, occupant or invitee of the
Building of any Rules or Regulations.




31.  ACCORD AND SATISFACTION




No payment by Tenant or receipt by Landlord of a lesser amount than the monthly
installment of Annual Base Rent and Addi­tional Rent (jointly called "Rent" in
this Article 32), shall be deemed to be other than on account of the earliest
stipulated Rent due and not yet paid, nor shall any endorsement or state­ment on
any check or any letter accompanying any check or pay­ment as Rent be deemed an
accord and satisfaction. Landlord may accept such check or payment with­out
prejudice to Land­lord's right to recover the balance of such Rent or to pursue
any other remedy in this Lease.  No receipt of money by Landlord from Tenant
after the ter­mination of this Lease, after the service of any notice relating
to the termination of this Lease, after the commencement of any suit, or after
final judg­ment for possession of the Leased Premises, shall reinstate, continue
or extend the Lease Term or affect any such notice, demand, suit or judgment.




32.  OPTION TO RENEW




Tenant, upon paying the rent herein reserved and performing all the terms,
covenants and conditions herein contained on its part to be kept and performed,
shall have an option to renew this Lease for one (1) additional term  of three
(3) Years.  Any such extension of this Lease for an additional terms provided
above shall be upon the same covenants and conditions as are set forth herein
except that Tenant shall have no option to further extend this Lease, and except
that the rental for the option period shall be at the then current rental rate
equivalent to a continuation of 3% increases.  Tenant must notify Landlord in
writing not less than 90 days nor more than 180 days prior to the expiration of
this Lease or any renewal thereof, of its intention to exercise the above
options. In the event Tenant fails to so notify Landlord or declines to exercise
said Option to Renew, such right shall terminate and no longer be in effect.  




33.  MISCELLANEOUS




33.1

Entire Agreement, Amendments.  This Lease and any Exhibits attached to and
forming a part of this Lease set forth all of the covenants, promises,
agreements, condi­tions and under­standings between Landlord and Tenant
concerning the Leased Premises and there are no covenants, promises,
agree­ments, representations, warranties, conditions or understandings either
oral or written between them other than as contained in this Lease.  Except as
otherwise provided in this Lease, no subsequent alteration, amendment, change or
addition to this Lease shall be binding unless it is in writing and signed by
both Landlord and Tenant.




33.2

Time of the Essence.  Time is of the essence of each and every term, covenant
and condition of this Lease.




33.3

Binding Effect.  The covenants and conditions of this Lease shall, sub­ject to
the restrictions on assignment and subletting, apply to and bind the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties to this Lease.





18




--------------------------------------------------------------------------------




33.4

Recordation.  Neither this Lease nor any memorandum of this Lease shall be
recorded by Tenant.




33.5

Governing Law.  This Lease and all the terms and conditions of this Lease shall
be governed by and construed in accordance with the laws of the State of Utah.




33.6

No Partnership.  Nothing contained in this Lease shall be deemed or construed as
creating an agency, partnership or joint venture relationship between Landlord
and Tenant or between Landlord and any other party, or cause Landlord to be
responsible in any way for the debts or obligations of Tenant or any other
party.




33.7

Authority.  If Tenant executes this Lease as a partnership, each in­dividual
executing this Lease on behalf of the partnership represents and warrants that
he or she is a general partner of the partnership and that this Lease is binding
upon the part­nership in accordance with its terms.  If Tenant executes this
Lease as a cor­po­ra­tion, each of the persons executing this Lease on behalf of
Tenant cove­nants and warrants that Tenant is a duly authorized and existing
corporation, that Ten­ant has and is qualified to transact business in Utah,
that the corporation has full right, authority and power to enter into this
Lease  and to perform its obligations under this Lease, that each person signing
this Lease on behalf of the corporation is authorized to do so and that this
Lease is binding upon the corporation in accordance with its terms.




33.8

No Waiver.  The failure of either party to insist in any one or more instances
upon the strict performance of any one or more of the obligations of this Lease,
or to exercise any election contained in this Lease, shall not be construed as a
waiver or relinquishment for the future of the performance of such one or more
obligations of this Lease or the right to exercise such election, but the same
shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.




33.9

Severability.  If any clause or provision of this Lease is or becomes illegal or
unenforceable because of any present or future law or regulation of any
governmental body or entity effective during the Lease Term, the intention of
the parties is that the remaining provisions of this Lease shall not be affected
by such determination.  




33.10

Exhibits.  If any provision contained in an Exhibit or Addenda to this Lease is
inconsistent with any other provision of this Lease, the provision contained in
this Lease shall supersede the provisions contained in such Exhibit or Addenda,
unless otherwise provided.




33.11

Fair Meaning.  The language of this Lease shall be construed to its normal and
usual meaning and not strictly for or against either Landlord or Tenant.
 Landlord and Tenant acknowledge and agree that each party has reviewed and
revised this Lease and that any rule of construction to the effect that
ambigu­ities are to be resolved against the drafting party shall not apply to
the inter­pre­ta­tion of this Lease, or any Exhibits, Riders or amendments to
this Lease.




33.12

No Merger.  The voluntary or other surrender of this Lease by Tenant or a mutual
cancellation of this Lease shall not work as a merger and shall, at Landlord's
option, either terminate any or all existing subleases or subtenancies, or
operate as an assignment to Landlord of any or all of such subleases or
subtenancies.




33.13

Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes for labor or materials, governmental restrictions,
regulations or controls, judicial orders, enemy or hostile gov­ernment actions,
civil commotion, fire or other casualty and other causes beyond the reason­able
control of Landlord shall excuse the Landlord's performance under this Lease for
the per­iod of any such prevention, delay, or stoppage.




33.14

Transfer of Landlord's Interest.  The term "Landlord" as used in this Lease,
insofar as the covenants or agreements on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners of
Landlord's interest in this Lease at the time in question.  Upon any transfer or
transfers of such interest, the Landlord herein named in this Lease (and in the
case of any subsequent transfer, the then transferor) shall be relieved of all
liability for the performance of any covenants or agreements on the part of the
Landlord contained in this Lease.




33.15

Limitation on Landlord's Liability.  If Landlord becomes obligated to pay Tenant
any judgment arising out of any failure by the Landlord to perform or observe
any of the terms, covenants, conditions or provisions to be performed or
observed by Landlord under this Lease, Tenant shall be limited in the
satisfaction of such judgment solely to Landlord's interest in the Building and
the Property or any proceeds arising from the sale of the Building or the
Property, and no other property or assets of Landlord or the individual
partners, directors, officers or shareholders of Landlord or its constituent
partners shall be subject to levy, execution or other enforcement procedure
whatsoever for the satisfaction of any such money judgment.  If at anytime the
Landlord’s equity in the Building, in relationship to its debt, falls below
thirty percent (30%), this Article shall be null and void.





19




--------------------------------------------------------------------------------




33.16

Brokerage Fees.  Tenant warrants and represents that it has not dealt with any
realtor, broker or agent in connection with this Lease except the Broker
identified in Article 1.19 above.  Tenant shall indemnify, defend and hold
Landlord harmless for, from and against any cost, expense or liability
(including the cost of suit and reasonable attorneys' fees) for any
compensation, commission or charges claimed by any other realtor, broker or
agent in connection with this Lease or by reason of any act of Tenant..




33.17

Continuing Obligations.  All obligations of Tenant under this Lease not fully
performed as of the expiration or earlier termination of this Lease shall
survive the expiration or earlier termination of this Lease, including, without
limitation, all payment obligations with respect to Annual Basic Rent,
Additional Rent and all obligations concerning the condition of the Leased
Premises.




33.19

Confidentiality.  Tenant shall keep the term, rental rate and all other
provisions of this lease confidential and shall prevent the publication or other
disclosure thereof by Tenant, its shareholders, officers, directors, employees,
agents or representatives unless Tenant receives the prior written consent of
Landlord, which consent Landlord may withhold in its sole and absolute
discretion.  A breach by Tenant of the provisions of this paragraph shall
constitute an Event of Default under this Lease.













IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
and year first above written.




LANDLORD:

TENANT:




FRODSHAM REAL ESTATE II, LLC

FRESH MEDICAL LABORATORIES, INC.










By:           /s/ George Frodsham                                     










Its:_______________________________________










Date:       April 30, 2014                                              




By:          /s/ Steven C. Eror                                            










Its:          CEO and President                                         










Date:       April 30, 2014                                                  








20




--------------------------------------------------------------------------------

EXHIBIT "A"




LEGAL DESCRIPTION/DESCRIPTION OF PROPERTY




COM 65 FT E FR SW COR BLK 4, PLAT "D", SLC SUR, N 115.5 FT; W 65 FT; N 90.75 FT;
E 165 FT; S 41.25 FT; E 76.5 FT; S 165 FT; W 176.58 FT TO BEG. 6506-1806
6998-0064,0066 8293-6593 8931-6806





21




--------------------------------------------------------------------------------

EXHIBIT "B"




[f10q033114_ex10z1001.jpg] [f10q033114_ex10z1001.jpg]








22




--------------------------------------------------------------------------------

EXHIBIT “C”




MEMORANDUM OF COMMENCEMENT DATE




THIS MEMORANDUM OF COMMENCEMENT DATE is entered into this   25 day of   April,
2014 by Frodsham Real Estate II, LLC a(n) Utah Limited Liability Corporation
("Landlord"), and Fresh Medical Laboratories, Inc,  ("Tenant").




RECITALS




A.

Landlord and Tenant have previously executed that certain Office Lease dated
April 25, 2014 ("Lease"), pursuant to which Tenant has leased from Landlord
certain premises more particularly described in the Lease.




B.

Pursuant to the provisions of Article 3.4 of the Lease, Landlord and Tenant have
agreed to execute this Memorandum of Commencement Date to specify the
Commencement Date of the Lease Term.




NOW, THEREFORE, in consideration of the foregoing recitals, the execution and
delivery of the Lease and other good and valuable considerations, the receipt,
sufficiency and validity which is hereby acknowledged, Landlord and Tenant agree
as follows:




1.

Commencement Date.  The Commencement Date is August 1, 2014.  All reference in
the Lease to Commencement Date shall be deemed to be references to August 1,
2014.




2.

Definitions.  Capitalized terms used in this Memorandum of Commencement Date
without definition shall have the meanings assigned to such terms in the Lease,
unless the context requires otherwise.




3.

Full Force and Effect.  Except as specifically modified by this Memorandum of
Commencement Date, the Lease remains in full force and effect.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum of
Commencement Date as of the date and year first above written.




LANDLORD:










By:           /s/ George Frodsham                                     










Its:_______________________________________










Date:       April 30, 2014                                              

TENANT:










By:          /s/ Steven C. Eror                                            










Its:          CEO and President                                         










Date:       April 30, 2014                                                  




















23




--------------------------------------------------------------------------------

EXHIBIT "D"




LOCATION OF PARKING SPACES










INTENTIONALLY LEFT BLANK








24




--------------------------------------------------------------------------------

EXHIBIT "E"




RULES AND REGULATIONS




1.

Unless otherwise specifically defined in this Exhibit, all capitalized terms in
these Rules and Regulations shall have the meaning set forth in the Lease to
which these Rules and Regulations are attached.




2.

The sidewalks, driveways, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls of the Building shall not be obstructed or
encumbered or used for any purpose other than ingress and egress to and from the
premises leased to any tenant or occupant.




3.

No awnings or other projection shall be attached to the outside walls or windows
of the Building.  No curtains, blinds, shades, or screens shall be attached to
or hung in, or used in connection with, any window or door of the premises
leased to any tenant or occupant, without the prior written consent of Landlord.
 All electrical fixtures hung in any premises leased to any tenant or occupant
must be of a type, quality, design, color, size and general appearance approved
by Landlord.




4.

No tenant shall place objects against glass partitions, doors or windows which
would be in sight from the Building corridors or from the exterior of the
Building and such tenant will promptly remove any such objects when requested to
do so by Landlord.




5.

The windows and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed, nor shall any bottles, parcels, or other articles be placed on any
window sills.




6.

No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Building nor placed in the halls, corridors, walkways,
landscaped areas, vestibules or other public parts of the Building.




7.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown in the water and wash closets.
 No tenant shall bring or keep, or permit to be brought or kept, any
inflammable, combustible, explosive or hazardous fluid, material, chemical or
substance in or about the premises leased to such tenant or the Property.




8.

No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises leased to such tenant or occupant.  No
boring, cutting or strings of wires shall be permitted, except with the prior
consent of Landlord, and as Landlord may direct.  No tenant or occupant shall
install any resilient tile or similar floor covering in the premises leased to
such tenant or occupant except in a manner approved by Landlord.




9.

Any carpeting cemented down by a tenant shall be installed with a releasable
adhesive.  In the event of a violation of this paragraph by a tenant, Landlord
may charge the expense incurred to remove the carpeting to such tenant.




10.

No animals of any kind (except seeing eye dogs) shall be brought into or kept in
or about the premises leased to any tenant.  No cooking shall be done or
permitted in the Building by any tenant without the written approval of
Landlord.  No tenant shall cause or permit any unusual or objectionable odors to
emanate from the premises leased to such tenant.




11.

No space in the Building shall be used for heavy manufacturing, for the storage
of merchandise, or for the sale of merchandise, goods or property of any kind at
auction.




12.

No tenant shall make, or permit to be made, any unseemly or disturbing noises or
vibrations or disturb or interfere with other tenants or occupants of the
Building.




13.

No additional locks or bolts of any kind shall be placed upon any of the doors,
nor shall any changes be made in locks or the mechanism of such locks.  Each
tenant must, upon the termination of its tenancy, restore to Landlord all keys
of stores, offices and toilet rooms, either furnished to, or otherwise procured
by, such tenant.




14.

All removals from the Building, or the carrying in or out of the Building or
from the premised leased to any tenant, of any safes, freight, furniture or
bulky matter of any description must take place at such time and in such manner
as Landlord or its agents may determine, from time to time.  Landlord reserves
the right to inspect all freight to be brought into the Building and to exclude
from the Building all freight which violates any of the Rules and Regulations or
the provisions of such tenant's lease.





25




--------------------------------------------------------------------------------




15.

Landlord shall have the right to prohibit any advertising by any tenant or
occupant which, in Landlord's opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.




16.

Each tenant, before closing and leaving the premises leased to such tenant at
any time, shall see that all entrance doors are locked and all electrical
equipment and lighting fixtures are turned off.  Corridor doors, when not in
use, shall be kept closed.




17.

Each tenant shall, at its expense, provide artificial light in the premises
leased to such tenant for Landlord's agents, contractors and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.




18.

No premises shall be used, or permitted to be used for lodging or sleeping, or
for any immoral or illegal purposes.




19.

The requirements of tenants will be attended to only upon application at the
office of Landlord.  Building employees shall not be required to perform, and
shall not be requested by any tenant or occupant to perform, and work outside of
their regular duties, unless under specific instructions from the office of
Landlord.




20.

Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and occupant shall cooperate in seeking their prevention.




21.

There shall not be used in the Building, either by any tenant or occupant or by
their agents or contractors, in the delivery or receipt of merchandise, freight
or other matter, any hand trucks or other means of conveyance except those
equipped with rubber tires, rubber side guards and such other safeguards as
Landlord may require.




22.

If the premises leased to any tenant become infested with vermin, such tenant,
at its sole cost and expense, shall cause its premises to be exterminated, from
time to time, to the satisfaction of Landlord, and shall employ such
exterminators for the extermination of the vermin as shall be approved in
writing by Landlord.




23.

No premises shall be used, or permitted to be used, at any time, without the
prior written approval of Landlord, as a store for the sale or display of goods,
wares or merchandise of any kind, or as a restaurant, shop, booth, bootblack or
other stand, or for the conduct of any business or occupation which
predominantly involves direct patronage of the general public in the premises
leased to such tenant, or for manufacturing or for other similar purposes.




24.

No tenant shall clean any window of the Building from the outside




25.

No tenant shall move, or permit to be moved, into or out of the Building or the
premises leased to such tenant, any heavy or bulky matter, without the specific
approval of Landlord.  If any such matter requires special handling, only a
qualified person shall be employed to perform such special handling.  No tenant
shall place or permit to be placed, on any part of the floor or floors of the
premises leased to such tenant, a load exceeding the floor load per square foot
which such floor was designed to carry and which is allowed by law.  Landlord
reserves the right to prescribe the weight and position of safes and other heavy
objects, which must be placed so as to distribute the weight.




26.

With respect to work being performed by a tenant in its premises with the
approval of Landlord, the tenant shall refer all contractors, contractors'
representatives and installation technicians to Landlord for its supervision,
approval and control prior to the performance of any work or services.  This
provision shall apply to all work performed in the Building including
installation of telephones, telegraph equipment, electrical devices and
attachments, and installations of every nature affecting floors, walls,
woodwork, trim, ceilings, equipment and any other physical portion of the
Building.




27.

Landlord shall not be responsible for lost or stolen personal property,
equipment, money, or jewelry from the premises of tenants or public rooms
whether or not such loss occurs when the Building or the premises are locked
against entry.




28.

Landlord may permit entrance to the premises of tenants by use of pass keys
controlled by Landlord employees, contractors, or service personnel directly
supervised by Landlord and employees of the United States Postal Service.




29.

Each tenant and all of tenant's representatives shall observe and comply with
the directional and parking signs on the property surrounding the Building, and
Landlord shall not be responsible for any damage to any vehicle towed because of
non-compliance with parking regulations.





26




--------------------------------------------------------------------------------




30.

No tenant shall install any radio, telephone, television, microwave or satellite
antenna, loudspeaker, music system or other device on the roof or exterior walls
of the Building or on common walls with adjacent tenants.




31.

Each tenant shall store all trash and garbage within its premises.  No material
shall be placed in the trash boxes or receptacles in the Building unless such
material may be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage and will not result in a violation of any law or
ordinance governing such disposal.  All garbage and refuse disposal shall be
made only through entryways and elevators provided for such purposes and at such
times as Landlord shall designate.




32.

No tenant shall employ any persons other than the janitor of Landlord for the
purpose of cleaning its premises without the prior written consent of Landlord.




33.

Each tenant shall give prompt notice to landlord of any accidents to or defects
in plumbing, electrical or heating apparatus so that same may be attended to
properly.




34.

No tenant shall bring into the Building any pollutants, contaminants,
inflammable, gasoline’s, kerosene or hazardous substances (as now or later
defined under State or Federal law).




35.

Landlord reserves the right to restrict access to and from the Building between
the hours of 6:00 P.M. and 8:00 A.M. on business days and at all hours on
Saturdays, Sundays and holidays.




36.

All tenant and tenant's servants, employees, agents, visitors, invitees and
licensees shall observe faithfully and comply strictly with these Rules and
Regulations and such other and further appropriate Rules and Regulations as
Landlord or Landlord's agent from time to time adopt.




37.

Landlord shall furnish each tenant, at Landlord's expense, with two (2) keys to
unlock the entry level doors and two (2) keys to unlock each corridor door entry
to  each tenant's premises and, at such tenant's expense, with such additional
keys as such tenant may request.  No tenant shall install or permit to be
installed any additional lock on any door into or inside of the premises leased
to that tenant or make or permit to be made any duplicate of keys to the entry
level doors or the doors to such premises.  Landlord shall be entitled at all
times to possession of a duplicate of all keys to all doors into or inside of
the premises leased to tenants of the Building.  All keys shall remain the
property of Landlord.  Upon the expiration of the Lease Term, each tenant shall
surrender all such keys to Landlord and shall deliver to Landlord the
combination to all locks on all safes, cabinets and vaults which will remain in
the premises leased to that tenant.  Landlord shall be entitled to install,
operate and maintain security systems in or about the Property which monitor, by
computer, close circuit television or otherwise, persons entering or leaving the
Property, the Building and/or the premises leased to any tenant.  For the
purposes of this rule the term "keys" shall mean traditional metallic keys,
plastic or other key cards and other lock opening devices.




38.

Each person using the Parking Facility or other areas designated by Landlord
where parking will be permitted shall comply with all Rules and Regulations
adopted by Landlord with respect to the Parking Facility or other areas,
including any employee or visitor parking restrictions, and any sticker or other
identification system established by Landlord.  Landlord may refuse to permit
any person who violates any parking rule or regulation to park in the Parking
Facility or other areas, and may remove any vehicle which is parked in the
Parking Facility or other areas in violation of the parking Rules and
Regulations.  The Rules and Regulations applicable to the Parking Facility and
the outside parking areas are as follows:




a)

The maximum speed limit within the Parking Facility shall be 5 miles per hour,
the maximum speed limit in other parking areas shall be 15 miles per hour.




b)

All directional signs and arrows must be strictly observed




c)

All vehicles must be parked entirely within painted stall lines.




d)

No intermediate or full-size car may be parked in any parking space reserved for
a compact car; no bicycle, motorcycle or other two or three wheeled vehicle, and
no truck, van or other oversized vehicle, may be parked in any area not
specifically designated for use by such vehicle.





27




--------------------------------------------------------------------------------




e)

No vehicle may be parked (i) in an area not striped for parking, (ii) in a space
which has been reserved for visitors or for another person or firm, (iii) in an
aisle or on a ramp, (iv) where a "no parking" sign is posted or which has
otherwise designated as a no parking area, (v) in a cross hatched area, (vi) in
an area bearing a "handicapped parking only" or similar designation unless the
vehicle bears an appropriate handicapped designation, (vii) in an area bearing a
"loading zone" or similar designation unless the vehicle is then engaged in a
loading or unloading function and (viii) in an area with a posted height
limitation if the vehicle exceeds the limitation.




f)

Parking passes, stickers or other identification devices supplied by Landlord
shall remain the property of Landlord and shall not be transferable.  A
replacement charge determined by Landlord will be payable by each tenant for
loss of any magnetic parking card or parking pass or sticker.




g)

Garage managers or attendants shall not be authorized to make or allow any
exceptions to these Rules and Regulations.




h)

Each operator shall be required to park and lock his or her own vehicle, shall
use the Parking Facilities at his or her own risk and shall bear full
responsibility for all damage to or loss of his or her vehicle, and for all
injury to persons and damage to property caused by his or her operation of the
vehicle.




i)

Landlord reserves the right to tow away, at the expense of the owner, any
vehicle which is inappropriately parked or parked in violation of these Rules
and Regulations.




39.

Landlord reserves the right at any time and from time to time to rescind, alter
or waive, in whole or in part, any of the Building Rules and Regulations when it
is deemed necessary, desirable or proper, in Landlord's judgment for its best
interest or of the best of the tenants of the Building.




Tenant hereby acknowledges receipt of the Building Rules and Regulations.




TENANT:




Fresh Medical Laboratories, Inc.







By:      /s/ Steven C. Eror                                            

 

Print Name:   Steven C. Eror                                     




Its:______________________________________














28




--------------------------------------------------------------------------------

EXHIBIT "F"




GUARANTY OF LEASE







INTENTIONALLY LEFT BLANK








29




--------------------------------------------------------------------------------







EXHIBIT “G”




WORK LETTER







Landlord agrees at Landlord expense to:




1.

Replace the door handles on two doors in Space F and one in Space E with like
manner handles with keys set to match up with existing tenant locks currently
being leased by tenant (5/10/14).




2.

Access to turn front hall lights on/off by the South Temple entrance.  







Tenant agrees at Tenant expense to:




1.

Repaint spaces B and E with like manner carpet in Ste D. (Optional)












